Order, Supreme Court, New York County (Elliott Wilk, J.), entered March 12, 1997, which denied plaintiffs motion for partial summary judgment to strike defendant’s second affirmative defense, unanimously reversed, on the law, with costs, and the motion granted.
In Smith Plumbing & Heating Co. v Christensen (233 AD2d 207), an appeal which arose out of the identical complaint, we denied defendants’ motion to dismiss certain accounting malpractice claims as time barred pursuant to CPLR 214 (6). The relevant facts are summarized in our order in that case.
Plaintiff now moves for an order striking defendants’ affirmative defense based upon the Statute of Limitations. Since our review of the record, including the deposition testimony of respondent Christensen, and the invoices from respondent CHR spanning from August 1990 to March 1992, reveals that the defendants were engaged in providing continuous accounting representation until discharged in May 1992, during which time period they allegedly failed to properly advise plaintiff with respect to, inter alia, the reasonableness of its executive compensation and the option of electing Subchapter S status, the motion is granted and the affirmative defense stricken (Hall & Co. v Steiner & Mondore, 147 AD2d 225, 228). Concur— Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.